Title: To James Madison from Robert Montgomery, 21 May 1803 (Abstract)
From: Montgomery, Robert
To: Madison, James


21 May 1803, Alicante. Wrote on 27 Apr. enclosing a copy of a letter from O’Brien. Has since received the enclosed for JM and hopes O’Brien “may be able to weather out the squall he so much dreads.” “No Tripolin Corsairs have appeared on this Coast since the Capture of the Francklin … and tho our merchantmen continue to navigate here with some dread they have since that time been entirely unmollested. Our Convoys for want of small Vessels are unsufficient to cover all the trade.”
 

   
   RC (DNA: RG 59, CD, Alicante, vol. 1). 1 p.; in a clerk’s hand, signed by Montgomery; docketed by Wagner as received 30 July. Enclosure not found.



   
   Montgomery no doubt meant his letter to JM of 28 Apr. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:559).



   
   A full transcription of this document has been added to the digital edition.

